Citation Nr: 1400155	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a disability rating in excess of 10 percent for chronic low back pain syndrome.

5.  Entitlement to a disability rating in excess of 0 percent for adjustment reaction with anxious mood.

REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1958 to May 1963, and from August 1963 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the claim for service connection for hypertension, and denied increased ratings for PTSD, type II diabetes mellitus, chronic low back pain syndrome, and adjustment reaction with anxious mood.

In October 2012, the Board remanded these matters for additional evidentiary development.  The Board also observed at that time that, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND

It does not appear that development ordered in the October 2012 remand has been completed.  In an April 2013 letter to the Veteran, the RO requested information about treatment providers, including some identified in the Board remand.  

In April 2013, the RO contacted the Social Security Administration (SSA) to obtain records; however, there is no response from SSA of record.  .  

Additionally, and of significant note, the Board's remand directed that the Veteran be afforded VA examinations.  A review of the record - as pointed out by the Veteran's attorney as part of a May 2013 letter -- contains no indication that the VA examinations had been either scheduled or conducted.  

In order to ensure full compliance with due process requirements, therefore, the October 2012 remand instructions need to be fully completed.  See also Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the RO was instructed to issue a statement of the case regarding the claim of increased rating for adjustment reaction with anxious mood.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This development is not shown to have been undertaken.  Stegall.  

On remand, the development previously ordered in the October 2012 remand must be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for his PTSD, type II diabetes mellitus, and chronic low back pain syndrome since 2007, and for hypertension since service.  After securing any necessary release(s), the RO is to obtain those records, including all available treatment records from the following providers in Jacksonville, Florida:  Dr. Pathak; Mental Health Resource Center; St. Vincent's Hospital; Northeast Florida Endocrine & Diabetes Associates; Dr. Brumback; and Jacksonville Heights Clinic.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, print out the records and associate the copies with the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

3.  After completion of Instructions 1 and 2, the RO/AMC should schedule the Veteran for a VA PTSD examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination.  

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected PTSD.  All required testing must be performed.

4.  After completion of Instructions 1 and 2, the RO/AMC should schedule the Veteran for a VA diabetes mellitus examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected type II diabetes mellitus.  All required testing must be performed.

5.  After completion of Instructions 1 and 2, the RO/AMC should schedule the Veteran for a VA spine examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination.  

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected chronic low back pain syndrome.  All required testing, including range of motion measurements, must be performed.

6.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus; entitlement to a disability rating in excess of 10 percent for chronic low back pain syndrome; and whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  If any of those benefits sought remain denied, issue an appropriate supplemental SOC (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

8.  Issue a SOC for the issue of entitlement to a disability rating in excess of zero percent for adjustment reaction with anxious mood, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue is to only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


